        Case 1:20-cv-00596-AWI-SAB Document 62 Filed 03/10/21 Page 1 of 1



1
2
3                                    UNITED STATES DISTRICT COURT

4                                   EASTERN DISTRICT OF CALIFORNIA

5
6    DARONTA T. LEWIS,                                )   Case No.: 1:20-cv-00596-AWI-SAB (PC)
                                                      )
7                     Plaintiff,                      )
                                                      )   ORDER DENYING PLAINTIFF’S SECOND
8             v.                                      )   MOTION FOR SETTLEMENT CONFERENCE
                                                          AS PREMATURE
                                                      )
9    DR. G. UGWUEZE, et al.,
                                                      )   (ECF No. 61)
10                                                    )
                      Defendants.                     )
11                                                    )

12            Plaintiff Daronta T. Lewis is proceeding pro se and in forma pauperis in this civil rights action

13   pursuant to 42 U.S.C. § 1983.

14            Currently before the Court is Plaintiff’s second motion requesting the Court set a settlement

15   conference in this case, filed March 8, 2021. Plaintiff’s motion is again premature as Defendants have

16   not yet filed an answer in this case. As an initial matter, Plaintiff is advised that the Court does not

17   order mandatory settlement conferences simply because one party requests it. Further, when

18   Defendants file an answer, the parties may at that time confer amongst themselves to determine if a

19   settlement conference will be beneficial, and if both parties agree the Court will set a settlement

20   conference. Accordingly, Plaintiff’s second motion to set a settlement conference is denied as

21   premature.

22
23   IT IS SO ORDERED.

24   Dated:        March 10, 2021
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
